Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman 'Kevin Wilkerson appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilkerson v. Cty. of Chesterfield, No. 2:15-cv-00531-RBS-DEM (E.D. Va. Feb. 23, 2016; Jan. 28, 2016). We deny Wilkerson’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED